Citation Nr: 1741963	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-17 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for genital warts/condylomata accuminata. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1972 to November 1975, January 1977 to December 1980, and May 1981 to April 1984.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a Board hearing before the undersigned in August 2016. This transcript has been associated with the file. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is service connected for genital warts.  He is currently seeking an increased rating for his warts disability.  The Veteran was scheduled to attend a VA skin examination in September 2014.  In August 2014, he requested VA, through his representative, to reschedule his VA examination for a later date, as was scheduled for surgery and would not be available until sometime later.  The Veteran called VA and stated he could not be available for the examination, because he was scheduled to have surgery.  In his letter the Veteran stated he was having surgery and was not sure when he would be released by his doctor from the hospital.  He later advised VA that he would be available after December 4, 2014.  VA has not afforded the Veteran a rescheduled examination.  The Board is of the opinion that the Veteran should be afforded another opportunity to attend a VA examination to determine the current severity of the Veteran's genital warts disability. 

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for an appropriate VA examination of his genital warts.  The examiner should make an assessment of the current condition and severity of the Veteran genital warts skin condition.  

(a)  The examiner should examine the Veteran's genital area for the presence of genital warts.  If found, he or she should state whether at least 5 percent of the Veteran's entire body is affected by genital warts.  

(b)  The examiner should advise whether the Veteran uses medication to control the genital warts and, if so, should identify all medications used and their frequency, to specifically include whether he uses intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action. 

3.  Afterwards, readjudicate the claim on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

